Citation Nr: 1610365	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  05-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to initial evaluations in excess of noncompensable from December 4, 1994; 10 percent from June 19, 1996; 20 percent from April 26, 2001; 30 percent from May 10, 2004; 60 percent from June 25, 2008; 40 percent from June 19, 2009; and 60 percent from July 9, 2012 for degenerative joint and disc disease of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 percent from September 23, 2002 and in excess of 20 percent from September 27, 2011, for left upper extremity radiculopathy associated with multilevel degenerative joint disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with degenerative joint disease with a history of lumbosacral strain.

4.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for disfiguring surgical scar of the neck.

6.  Entitlement to an initial evaluation in excess of 10 percent for a painful scar of the neck.  

7.  Entitlement to service connection for blurry vision.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for neurogenic bowel and bladder disability.

9.  Entitlement to compensation 38 U.S.C.A. § 1151 for loss of use of the buttocks.

10.  Entitlement to specially adapted housing.

11.  Entitlement to a special home adaptation grant.

12.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following cervical spine surgery on November 12, 2007.

13.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1985.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran appeared at Board hearing in December 2007 before the undersigned.  In January 2010, the Board remanded nine of the issues on appeal for additional development and readjudication.  The issues involving increased ratings for the disfiguring scar and painful scar and the claim for service connection for blurry vision were perfected for appellate consideration after the January 2010 decision issued by the Board.  The issue of entitlement to TDIU has been raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (stating that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record).  In January 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, wherein he stated that his service-connected cervical spine and lumbar spine disabilities caused his unemployability.  In light of the U.S. Court of Appeals for Veterans Claims' (Court) holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board finds that another remand is warranted.  In a February 2015 VA treatment record, the examiner wrote that the Veteran reported he had applied for Social Security disability benefits.  As noted above, in the Veteran's TDIU application, he wrote that the causes of his inability to obtain and sustain gainful employment included his cervical spine and lumbar spine disabilities (the radiculopathy in the right lower extremity is part of the service-connected lumbar spine disability).  The Board therefore finds that records associated with the Veteran's claim for Social Security benefits are potentially relevant to the claims for increase, and an effort to obtain them should be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also 38 C.F.R. § 3.159(c)(2) (2015).

The evidence shows that the Veteran receives treatment from VA on a regular basis.  The most recent treatment records obtained by VA are dated in May 2015.  The Veteran submitted VA treatment records dated from November 2015 to January 2016.  VA should obtain the records from May 2015 to November 2015, and from January 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all medical records upon which the Veteran's claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.   If the RO/AMC cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must notify the Veteran of the specific records that it is unable to obtain, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Obtain updated VA treatment records from May 2015 to November 2015 and from January 2016 to the present and associate them with the record.  

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determination of any of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

